AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                          FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


              JAMES ANTHONY WILLIAMS,                                                                         Jul 30, 2019
                                                                     )                                         SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-cv-05023-SAB
STEPHEN SINCLAIR, DR. VARNELL, DR. WALKER,                           )
    DR. BRUCE C. GAGE, DR. KARIE RAINER,                             )
CRYSTAL CONTREAS, DR. REYES, and DR. SMITH,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is DENIED.
u
              This action is DISMISSED for non-payment of the filing fee as required by 28 U.S.C. § 1914.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   STANLEY A. BASTIAN.                                       on an application to
      proceed in forma pauperis.


Date: 7/30/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
